 Case 2:21-cv-05219-FLA-JC Document 24 Filed 08/25/21 Page 1 of 2 Page ID #:139



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12   ERIC CLEVELAND,                                 Case No. 2:21-cv-05219-FLA (JCx)

13                               Plaintiff,          ORDER TO SHOW CAUSE WHY
14                v.                                 THE COURT SHOULD NOT
                                                     DISMISS THIS ACTION DUE TO
15                                                   SETTLEMENT
16   CHIN SUK KOH, et al.
17                               Defendants.
18
19
20
21
22         In light of the Notice of Settlement filed in this action, the court ORDERS the
23   parties to submit a joint status report regarding settlement within sixty (60) days of
24   this Order. The court further ORDERS the parties to Show Cause (“OSC”) on
25   November 5, 2021 at 1:30 p.m. in Courtroom 6B why the court should not dismiss
26   this action due to the parties’ settlement. The filing of a stipulation of dismissal with
27   prejudice pursuant to Fed. R. Civ. P. 41 shall constitute a sufficient response to, and
28   will discharge, this OSC.
                                                 1
 Case 2:21-cv-05219-FLA-JC Document 24 Filed 08/25/21 Page 2 of 2 Page ID #:140



 1         The final pretrial conference and trial dates are hereby VACATED.
 2         All pending requests and motions are DENIED as moot. Should the parties fail
 3   to settle this action, all requests and motions must be re-filed.
 4
 5         IT IS SO ORDERED.
 6
 7   Dated: August 25, 2021                  _______________________________
 8                                           FERNANDO L. AENLLE-ROCHA
                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
